PER CURIAM.
The sole issue is whether the trial court erred in transferring venue to Leon County-
 The Insurance Commission brought an administrative action in Leon County for unauthorized transaction of insurance business by Dyna Span Corporation. As a response, Dyna Span filed an action in the Palm Beach County Circuit Court claiming federal preemption. The Commission moved and the trial court agreed that venue lies in Leon County, the principal headquarters of the department. We disagree. A suit may be filed in the county where the agency action threatens a constitutional right. Board of Medical Examiners v. Kadivar, 482 So.2d 501 (Fla. 4th DCA 1986). The proceeding between the insurer and the Commission commenced when the Commission sought to deprive the insurer of a property right. Therefore, venue of this action is proper in Palm Beach County.
Accordingly, this cause is reversed and remanded for further proceedings consistent herewith.
ANSTEAD, LETTS and STONE, JJ., concur.